                                                                                                                         Case 3:17-cv-00324-LRH-WGC Document 35 Filed 10/11/18 Page 1 of 3



                                                                                                                     1   ROGER P. CROTEAU, ESQ.
                                                                                                                         Nevada Bar No. 4958
                                                                                                                     2   TIMOTHY E. RHODA, ESQ.
                                                                                                                         Nevada Bar No. 7878
                                                                                                                     3   ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                                                                                         9120 West Post Road, Suite 100
                                                                                                                     4   Las Vegas, Nevada 89148
                                                                                                                         (702) 254-7775
                                                                                                                     5   (702) 228-7719 (facsimile)
                                                                                                                         croteaulaw@croteaulaw.com
                                                                                                                     6   Attorney for Defendants
                                                                                                                         RESIDENTIAL LAND CORPORATION
                                                                                                                     7   OF NEVADA AND LVDG, LLC [SERIES 107]
                                                                                                                     8
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                    10
                                                                                                                                                            DISTRICT OF NEVADA
                                                                                                                    11
                                                                                                                                                                        ***
                                                                                                                    12
                                                                                                                         NATIONSTAR MORTGAGE LLC; FEDERAL )
                                                                                                                    13   NATIONAL MORTGAGE ASSOCIATION, )
                                                                                                                                                                )
                                                                                                                    14                              Plaintiffs, )              Case No. 3:17-cv-00324-LRH-WGC
                                                                                                                                                                )
                                                                                                                    15   vs.                                    )
                                                                                                                                                                )
                                                                                                                    16   RESIDENTIAL LAND CORPORATION OF )
                                                                                                                         NEVADA; LVDG LLC SERIES 107; THE       )
                                                                                                                    17   MEADOWS HOMEOWNERS                     )
                                                                                                                         ASSOCIATION; ALESSI & KOENIG, LLC, )
                                                                                                                    18                                          )
                                                                                                                                                   Defendants. )
                                                                                                                    19                                          )
                                                                                                                    20                     STIPULATION AND ORDER TO EXTEND TIME TO
                                                                                                                                          RESPOND TO MOTION FOR SUMMARY JUDGMENT
                                                                                                                    21                                   (First Request)
                                                                                                                    22          COMES NOW Plaintiffs, NATIONSTAR MORTGAGE LLC and FEDERAL
                                                                                                                    23   NATIONAL MORTGAGE ASSOCIATION, and Defendants, RESIDENTIAL LAND
                                                                                                                    24   CORPORATION OF NEVADA and LVDG LLC SERIES 107, by and through their undersigned
                                                                                                                    25   counsel, and hereby stipulate and agree as follows:
                                                                                                                    26          1.      On September 20, 2018, Plaintiffs filed a Motion for Summary Judgment herein
                                                                                                                    27                  [ECF #31]. Responses are presently due on October 11, 2018.
                                                                                                                    28
                                                                                                                                                                    Page 1 of 3                               1207 Tule
                                                                                                                         Case 3:17-cv-00324-LRH-WGC Document 35 Filed 10/11/18 Page 2 of 3



                                                                                                                     1         2.     Defendants’ counsel has been required to devote time and attention to numerous

                                                                                                                     2                other pending legal matters since the filing of the Motion for Summary Judgment

                                                                                                                     3                which have detracted from the time available prepare a response.

                                                                                                                     4         3.     Based upon the foregoing, Defendants have requested and shall be granted an

                                                                                                                     5                extension of time until October 31, 2018, in which to respond to the Plaintiffs’

                                                                                                                     6                Motion for Summary Judgment.

                                                                                                                     7         4.     The parties further agree that Plaintiff shall have an extended period of time until

                                                                                                                     8                and including November 21, 2018, in which to file any Reply.
• 9120 W. Post Road, Suite 100 • Las Vegas, Nevada 89148 •




                                                                                                                               5.     This Stipulation is made in good faith and not for purpose of delay.
    ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                                     9
                                                             Telephone: (702) 254-7775 • Facsimile (702) 228-7719




                                                                                                                    10         Dated this    11th       day of October, 2018.

                                                                                                                    11   ROGER P. CROTEAU &                              SNELL & WILMER L.L.P.
                                                                                                                          ASSOCIATES, LTD.
                                                                                                                    12
                                                                                                                    13                                                    /s/ Nathan G. Kanute
                                                                                                                          /s/ Timothy E. Rhoda                           NATHAN GUY KANUTE, ESQ.
                                                                                                                    14   TIMOTHY E. RHODA, ESQ.                          Nevada Bar No. 12413
                                                                                                                         Nevada Bar No. 7878                             50 W. Liberty St., Ste. 510
                                                                                                                    15   9120 West Post Road, Suite 100                  Reno, NV 89501-1961
                                                                                                                         Las Vegas, Nevada 89148                         775-785-5440
                                                                                                                    16   (702) 254-7775                                  775-785-5441 (fax)
                                                                                                                         croteaulaw@croteaulaw.com                       nkanute@swlaw.com
                                                                                                                    17   Attorney for Defendants                         Attorney for Plaintiffs
                                                                                                                         Residential Land Corporation                    Nationstar Mortgage LLC and
                                                                                                                    18   Of Nevada and LVDG, LLC [Series 107]            Federal National Mortgage Association

                                                                                                                    19
                                                                                                                    20                                                        ORDERED, nunc pro tunc.
                                                                                                                                                                     IT IS SO ORDERED.
                                                                                                                    21
                                                                                                                                                                     DATED this 12th day of October, 2018.
                                                                                                                    22                                               By:
                                                                                                                                                                         Judge, U.S. District Court
                                                                                                                    23
                                                                                                                    24                                               Dated:
                                                                                                                                                                     _____________________________________
                                                                                                                                                                     LARRY R. HICKS
                                                                                                                    25                                               UNITED STATES DISTRICT JUDGE
                                                                                                                    26
                                                                                                                    27
                                                                                                                    28
                                                                                                                                                                  Page 2 of 3                                     1207 Tule
